                Case 1:15-cr-00616-AT Document 840 Filed 09/16/21 Page 1 of 1




                                LAW OFFICE OF ANTHONY CECU                                   9/16/2021
                                      217 Broadway, Suite 707
                                     New York, New York 10007
                                       Phone: (212) 619-3730
                                        Cell: (917) 741-1837
                                     anthonycecutti@gmail.com


                                            September 15, 2021

      BY ECF
      The Honorable Analisa Torres
      United States District Judge
      Southern District of New York
      United States Courthouse
      500 Pearl Street
      New York, New York 10007

                            Re: United States v. Jason Lee, S3 15 Cr. 616 (AT)

      Dear Judge Torres:

             I represented Jason Lee in the above-referenced matter, having been appointed on May 17,
      2017, pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A.

              Mr. Lee was arrested on or about May 26, 2015, in California. Presentment in this District
      occurred on June 15, 2015. Mr. Lee was released pursuant to an agreed upon set of conditions,
      including a $150,000 personal recognizance bond, secured by his property with equity of $50,000,
      travel restrictions and pretrial supervision. A lien was subsequently filed on his property in
      California. After pleading guilty to a misdemeanor offense, he was sentenced on June 4, 2018, to
      six months’ incarceration and one-year supervision.

             I write, with the consent of the Government, to respectfully request that all conditions of
      his bond be exonerated, including the lien on his property (850 N. Hudson Ave, Apt 204, Los
      Angeles, CA 90038).


                                                          Respectfully submitted,
GRANTED.
                                                                  /s/
SO ORDERED.
                                                          Anthony Cecutti, Esq.
Dated: September 16, 2021
       New York, New York
